Citation Nr: 0111912	
Decision Date: 04/25/01    Archive Date: 05/01/01	

DOCKET NO.  99-18 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment in 
the calculated amount of $9,851 because it would not be 
against equity and good conscience to recover the 
overpayment.  A subsequent RO decision, set forth in the 
statement of the case issued in August 1999, reflects that 
waiver of recovery of the overpayment in the calculated 
amount of $5,964 was granted and that waiver of recovery of 
the remaining overpayment in the calculated amount of $2,705 
continued to be denied because recovery would not be against 
the principles of equity and good conscience.  


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment, in the calculated amount of $2,705, 
with no fault being shown on the part of the VA in creating 
the overpayment in the calculated amount of $2,705, the 
veteran did not change his position to his detriment in 
reliance on VA disability pension, failure to make 
restitution would result in unfair gain to the veteran and 
recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit. 


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the calculated amount of $2,705 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. §§ 1.963, 1.965 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case which sets forth information regarding 
the criteria upon which waiver of recovery of an overpayment 
is based.  The statement of the case advised the veteran and 
his representative of the basis for waiver of recovery of a 
portion of the overpayment in the calculated amount of 
$5,964, as well as the basis for denial of waiver of recovery 
of the remaining amount of the overpayment in the calculated 
amount of $2,705.  The veteran and his representative have 
been offered the opportunity to submit information regarding 
the veteran's financial status and the veteran's 
representative has presented argument, in January 2001, 
regarding the veteran's financial status, including 
unreimbursed medical expenses and other debt due VA.  The 
veteran has been offered the opportunity to appear at a 
hearing, but has indicated that he no longer desires to 
appear at a hearing.  On the basis of the record, the Board 
concludes that the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  

In a formal pension application, received in January 1994, 
the veteran reported that he was divorced and that 
information regarding a spouse was not applicable.  

A January 1994 RO decision granted a permanent and total 
rating for nonservice-connected pension purposes.  By 
official letter, dated in February 1994, the veteran was 
notified of his pension award.  The letter informed him that 
the award was based upon annual countable income of zero and 
that the VA paid pension to make up the difference between 
countable annual income and the maximum annual rate.  It 
informed him of his maximum annual pension rate.  The letter 
also notified the veteran that his rate of VA pension was 
directly related to his family's income, including his income 
and that of any dependents.  He was informed that adjustments 
must be made whenever there were changes in his family income 
and he must immediately notify the VA if income was received 
from any source other than that shown in the letter.  He must 
also report any changes in the income amount shown on the 
letter.  Failure to promptly inform the VA of income changes 
could result in an overpayment that would have to be repaid.

In August 1995 the veteran was awarded special monthly 
pension at the aid and attendance rate.  The veteran was 
informed of this action by official letter, dated in August 
1995, that informed the veteran that his monthly benefit rate 
was for a veteran with no dependents.  It informed him of the 
countable annual income upon which the award was based.  

By official letter, dated in July 1995, the veteran was 
notified of an amendment in his award.  The notification 
informed him of the income upon which his award was based and 
advised him that his VA pension depended on total family 
income which included the veteran's income as well as that of 
any dependents.  He was notified that his payments must be 
adjusted whenever this income changed and that he must 
immediately notify VA if income was received from any source 
other than that shown in the letter.  His failure to promptly 
tell VA of income changes could create an overpayment that 
would have to be repaid.  The letter advised the veteran that 
the only income considered was his Social Security.

In April 1997 the veteran's representative submitted a copy 
of a marriage license and a declaration of status of 
dependents, indicating that the veteran was married and that 
his marriage had occurred in May 1958.  In November 1997 the 
veteran's representative again submitted information 
regarding the veteran's marriage, requesting that the 
information be processed as soon as possible to avoid 
creation of a larger overpayment.  This notification 
indicated that the veteran and his spouse had only resided 
together since September 1996.  In June 1998 the veteran's 
representative again requested the processing of the change 
in dependency status to reflect the veteran's spouse.  

By official letter, dated in June 1998, the veteran was 
advised that it was proposed that his payments be stopped 
because of a change in his dependency status and family 
income.  By official letter, dated in July 1998, the veteran 
was notified that his disability pension award had been 
terminated effective October 1, 1996.  

In July 1998 the veteran submitted a financial status report 
which reflects that his combined family monthly net income 
was $2,233.  His monthly expenses, consisting of $468 for 
rent or mortgage, $400 for food, $215 for utilities and heat, 
$75 for telephone, $135 for car insurance, $36 for cable TV, 
$40 for transportation, $70 for maintenance, $50 for Home 
Depot payment, $100 for VISA card payment, $100 for Chase 
card payment, $50 for Penney's card payment, and $50 for 
Dillards card payment, were $1,789.  His monthly net income 
exceeded his monthly expenses by $444.  

In January 1999 the veteran submitted unreimbursed medical 
expenses for 1998.  When these are totaled they result in a 
monthly unreimbursed medical expense of just under $180.  In 
March 1999 the veteran submitted an eligibility verification 
report which reflects that his monthly net income was $2,335, 
or approximately $100 more than reported in July 1998.  

An October 1997 Board decision denied a claim for waiver of 
recovery of a loan guaranty indebtedness of $15,559.67, plus 
accrued interest.  

The initial calculated amount of the overpayment of the 
veteran's improved disability pension benefits was $9,851.  
Waiver of recovery of this amount was denied by a November 
1998 RO decision.  However, after considering the April 1997 
notification from the veteran's representative, the 
overpayment in the calculated amount of $5,964, that accrued 
from May 1, 1997, and thereafter, was waived because of the 
fault on the part of VA in not acting more responsively to 
the notice of a change in the veteran's dependency status.  
Waiver of the remaining overpayment, in the calculated amount 
of $2,705, that accrued during the period from October 1, 
1996, through April 1997, continued to be denied after 
considering all of the factors of equity and good conscience.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that while the veteran initially indicated, 
when he filed his formal claim, that he was divorced, he 
undertook the necessary action to have his representative 
notify VA, approximately seven months after the event 
apparently occurred, that he was reunited with his wife.  In 
order for the veteran to have been guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on his part to accomplish the objective of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA.  While the veteran 
was approximately seven months late in notifying the VA of 
the change in his dependency status, occurring as a result of 
his reunification with his wife, he did undertake the 
affirmative act of notifying VA.  Therefore, the finding that 
the veteran has not made a misrepresentation, committed 
fraud, or had bad faith was correct.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed by 
official letter that he must immediately report any changes 
in dependency and in family income, as well as being informed 
that income of dependents would be considered.  He was also 
informed what his VA pension was based upon.  In July 1995 he 
was again provided substantially similar information.  The 
overpayment in the calculated amount of $2,705 accrued during 
the period from October 1, 1996, through April 1997.  The 
record reflects that the veteran's spouse reunited with him 
in September 1996 and it was consideration of the spouse's 
additional income that resulted in termination of the 
veteran's award effective October 1, 1996.  The record does 
not indicate that there was any fault on the part of VA for 
the period from October 1, 1996, through April 1997.  May 1, 
1997, is the earliest that VA could have acted based upon the 
April 1997 notification and the overpayment, in the 
calculated amount of $5,964, that accrued from May 1, 1997, 
has been waived.  There was fault on the part of the veteran 
in creation of the overpayment, in the calculated amount of 
$2,705, from October 1, 1996, through April 1997 because it 
was the failure of the veteran to promptly notify VA of the 
change in his dependency that caused this overpayment.  
Therefore, the sole fault in the creation of the overpayment 
in the calculated amount of $2,705 lies with the veteran.  

Although the veteran has contended that recovery of the 
overpayment would cause him financial hardship, the evidence 
of record reflects that he has sufficient monthly income to 
meet the cost of the basic necessities of life with his 
financial status report reflecting a positive monthly cash 
flow of approximately $444.  His representative has indicated 
that consideration of unreimbursed medical expenses, not 
reflected on the financial status report, as well as the loan 
guaranty overpayment would result in financial hardship.  
However, as noted previously, unreimbursed medical expenses 
total approximately $180 per month.  Therefore, he would 
still have a positive monthly cash flow in excess of $250, 
even after payment of unreimbursed medical expenses.  While 
he does have a VA loan guaranty debt in excess of $15,000, 
requiring repayment in reasonable monthly installments, of 
his improved disability pension overpayment, could be 
accomplished in conjunction with recovery of the VA loan 
guaranty debt and would not deprive the veteran of basic 
necessities of life or defeat the purpose for which the 
pension benefits were intended, i.e., recovery could be made 
from the veteran's monies which are in excess of that spent 
on the basic necessities of life without depriving him of the 
ability to meet his ongoing expenses.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  When he 
reunited with his spouse he was in receipt of pension and the 
evidence reflects that his spouse was and is in receipt of 
substantial income, thereby increasing his monthly income.  
Failure to make restitution would result in unfair gain to 
the veteran as he was in receipt of substantial income after 
reuniting with his spouse during the time that the 
overpayment was being created from October 1, 1996, through 
April 1997.  On the basis of the above analysis and after 
consideration of all of the various factors, a preponderance 
of the evidence demonstrates that recovery of the debt in 
question would not be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $2705, is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

